DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 08/27/20772005 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 8/27/20 and 1/26/2021 has been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of claim 1 calling for, “… the forming of a first masking layer … b) the forming on the first masking layer of a second masking layer … c) the etching an opening … d) the removal of the second masking layer … e) … the reactive molecules … lack proper antecedent basis.
	The recitation of claim 7 calling for, “… the contacting area being an area of contact with a same semiconductor region and comprising an intermetallic area where more than 70% of the non-metal atoms are silicon” is vague and/or confusing. It is not clear whether it is the “contacting area” or the “intermetallic area” that comprises the non-metal atoms.
The recitation of claim 8 calling for, “… wherein the forming of said intermetallic area comprises reacting a semiconductor with a metal region, the first masking layer and the metal region comprising a same metal” is vague and/or confusing. It is not clear what is meant by “the metal region comprising a same metal”.
The recitation of claim 9 calling for, “… wherein the forming of the intermetallic area comprises reacting a semiconductor with a metal region covered with a protection layer, the first masking layer and the protection layer comprising a same metal” is vague and/or confusing. It is not clear what is meant by “the protection layer comprising a same metal”.
The recitation of claim 10 calling for, “… the forming of electrically-conductive layer … the walls of the opening …” lack proper antecedent basis.
The recitation of claim 11 calling for, the forming … of first and second areas …” lack proper antecedent basis.
The recitation of claim 14 calling for, “… the forming of insulating areas … the first and second contacting areas” lack proper antecedent basis.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (“Baks”) US PG-Pub 2007/0148966.
Baks discloses in Figs. 1-8 a method of forming an opening in an insulating layer (e.g. element 120, ¶[0029]) covering a semiconductor region (e.g. element 100) comprising germanium (¶[0028]), successively comprising: a) the forming of a first masking layer (e.g. element 130) on the insulating layer; b) the forming on the first masking layer of a second masking layer (e.g. element 182, Fig. 6) comprising an opening (e.g. element 200); c) the etching an opening (e.g. element 200, Fig. 6) in the first masking layer, in line with the opening of the second masking layer; d) the removal of the second masking layer (Fig. 8) by oxygen-based etching (¶[0042]); and e) the forming of the opening (Fig. 8) of said insulating layer in line with the opening of the first masking layer, by an etching that does not O2 or oxygen containing species (¶[0044]).
Baks does not specifically disclose wherein less than 5% of the reactive molecules used are oxygen molecules. However, Baks discloses where none of the reactive molecules used are oxygen molecules (¶[0044]) which is a range that lies within or overlaps the disclosed ranges.
	The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re 
Therefore, the fact that applicant' s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 2, Baks discloses wherein the insulating layer is made of silicon oxide (¶[0017]).
Re claim 3, Baks discloses wherein the first masking layer is Si3N4 (¶[0032]) made of an electrically-insulating material, preferably from the group formed of HfO2 Al2O3, AlN, ZnO, SiN, and Si3N4. 
Re claim 4, Baks discloses (¶[0044]) wherein step e) comprises an etching with a plasma based on C4F8 and/or CHF3 and/or with an HF solution. 
Re claim 5, Baks discloses (¶[0044]) wherein the second masking layer is a polymer layer resulting from a lithography.
Re claim 6, Baks suggests substrate 100 comprising a combination, inter alia, layers of Si and SiGe (¶[0028]); thus, the limitation “wherein an additional layer, preferably made of silicon is located between said semiconductor region and said insulating layer” is met. 
11.	Claims 1-6, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brask et al. (“Brask”) US PG-Pub 2006/0188827 in view of Baks.

Brask teaches the method of forming an opening as recited in the claim. The difference between Brask and the present claim is the recited etching that does not O2 or oxygen containing species. 
Baks discloses the forming of the opening (Fig. 8) of said insulating layer in line with the opening of the first masking layer, by an etching that does not O2 or oxygen containing species (¶[0044]).
Baks’ teachings could be incorporated with Brask’s which would result in the claimed invention. The motivation to combine Baks’ teachings would be to prevent any damage to the semiconductor region. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Baks’ teachings to arrive at the claimed invention.
Furthermore, Baks does not specifically disclose wherein less than 5% of the reactive molecules used are oxygen molecules. However, Baks discloses where none of the reactive 
	The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore, the fact that applicant' s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 2, Baks discloses wherein the insulating layer is made of silicon oxide (¶[0017]).
Re claim 3, Baks discloses wherein the first masking layer is Si3N4 (¶[0032]) made of an electrically-insulating material, preferably from the group formed of HfO2 Al2O3, AlN, ZnO, SiN, and Si3N4. 
Re claim 4, Baks discloses (¶[0044]) wherein step e) comprises an etching with a plasma based on C4F8 and/or CHF3 and/or with an HF solution. 
Re claim 5, Baks discloses (¶[0044]) wherein the second masking layer is a polymer layer resulting from a lithography.
. 
Allowable Subject Matter
12.	Claims 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAT 9,466,753 to Ellis-Monaghan et al. discloses a photodetector structure including a protection layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893